Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, 13-18, 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 179-180 of copending Application No. 16/222257 (reference application). Although the claims at issue are not the scope of claims 1-3, 5-11, 13-18, 203-204 are encompassed by the scope of claims 179-180.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5-11, 13-18, 203-204 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 104-108, 110, 112, 114, 124, 203-204 of copending Application No. 16/222251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-3, 5-11, 13-18, 203-204 are encompassed by the scope of claims 104-108, 110, 112, 114, 124, 203-204 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 203 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Zhou et al (2015/0197884) and Naidoo et al  (2015/0105494).

Vermilion et al does not show the polymer and modified asphalt coating comprises, the non-filler portion comprising 85-99 wt.% asphalt, 1-13 wt.% polymer additive, and 1-6 wt.% wax prior to addition of the filler, wherein the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm.
 Zhou et al discloses the use of a modified asphalt coating having filler, extenders, antioxidants, waxes, antiozonant and the like to improve advantageous properties for the coating (par 69). 
Naidoo et al (par 99) discloses the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; therefore, the ranges of combination would have been obvious to one having ordinary skill in the art to make the needed ratio to arrive at a desired combination/properties, and having a modified asphalt coating comprising a mixture of asphalt, polymer additive, wax would enhance the advantageous properties of the coating as taught by Zhou et al, and having the polymer and wax modified asphalt coating having a softening point in the range of 88 to 160 degree Celsius and a penetration at 25 Celsius of at least 15dmm as taught by Naidoo et al would enable the creation of an asphalt composition able to function properly as a roof shingle in varying temperature ranges.
Per claims 2-3, 5-6, 9, Vermillion et al further shows the transverse adhesion of the strip of nail zone reinforcing material to the polymer and modified asphalt coating is more than 5% greater than the transverse adhesion of the otherwise identical shingle (it is unclear what is included in otherwise identical shingle), wherein the strip of nail zone reinforcement material is a woven/non-woven polyester fabric (par 67), wherein the polymer additive is styrene-butadiene rubber (par 101).

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s modified structures to show the wax being a Fischer-tropsch wax since it would have been an obvious matter of engineering design choice to choose any type of wax for providing a coating shingles as long as the wax provides the needed properties.
Per claim 203, Vermilion et al as modified by Naidoo et al further shows the penetration at 25 degree Celsius is in the range of 16 dmm to 22 dmm.
Claims 10-11, 13-18, 204 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/0025225) in view of Zhou et al (2015/0197884) and Naidoo et al (2015/0105494)
Vermilion et al  as modified as set forth above shows all the claimed limitations except for a transverse adhesion of the strip of nail zone reinforcing material to the polymer and wax modified asphalt coating is greater than 5lbf. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermilion et al’s structure to show a transverse adhesion of the strip of nail zone reinforcing material to the polymer and wax modified asphalt coating is greater than 5lbf since having the reinforcing material strength would ensure the shingles are strongly attach to its underlying structure.
Per claim 204, Vermilion et al as modified by Naidoo et al further shows the penetration at 25 degree Celsius is in the range of 16 dmm to 22 dmm.

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
With respect to applicant stating Zhou not teaching a polymer and wax modified asphalt coating as claimed, examiner respectfully points out that the reference is relied upon to modify the primary reference to Vermillion to show the claimed limitations.  Zhou discloses the use of a modified asphalt coating having filler, extenders, antioxidants, waxes, antiozonant and the like to improve advantageous properties for the coating (par 69).  The reference thus teaches the advantages of a composition including wax.  The combination is thus encouraged.  Also,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; therefore, the ranges of combination would have been obvious to one having ordinary skill in the art to make the needed ratio to arrive at a desired combination/properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/22/2021